DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments, see page 3, filed 01/31/2022, with respect to claims 8, 10 and 11 have overcome the rejection under  U.S.C. § 112(b) and the rejection is therefore withdrawn. 
Applicant's arguments filed 01/31/2022 have been fully considered but they are not persuasive.
Regarding the arrangement of sensors, applicant’s arguments are not persuasive. While the citation of [0068] as provided by applicant does not provide teachings for the previous rejection, these teachings were not relied upon in the rejection and merely explore possibilities of alternate embodiments. [0051] states the device “may have an array of multiple parameter sensors…and those parameter sensors may be the same type of sensor or they may be different sensors” which is considered to provide for the arrangement as previously presented. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170140103 A1 (Angelides), hereinafter Angelides.
 	Regarding claim 1, Angelides teaches an ostomy bag (Fig. 7A) comprising: 
two walls (First wall and second wall Angelides Annotated Fig. 7A) joined together around at least a portion of an edge of the ostomy bag (Angelides Annotated Fig. 7A), as would be required to form a bag, a first one of the walls (Angelides Annotated Fig. 7A) configured to be placed facing skin of a user, as this is the side with an opening, and a second one of the walls configured to face away from the user when the first wall faces the skin of the user; 
an opening in the first wall (Angelides Annotated Fig. 7A), the opening configured to be disposed around a stoma of the user and to receive effluent from the stoma (Abstract), wherein the opening is located near a portion of the seam and further away from a portion of the two walls that are not sealed defining a drain opening as shown in Angelides Annotated Fig. 7A; and 
a sensor layer (at least 120) disposed in, on, or between one of the two walls of the ostomy bag [0052]. Embodiment 6E teaches two parallel sensor layers [0068], which in the configuration of 7A places the sensor layer having a first portion (Angelides Annotated Fig. 6E) located closer to the opening, near area D (Fig. 7A) and a second portion (Angelides Annotated Fig. 6E) located further away from the opening and closer to the drain opening, near area A (Fig. 7A), the sensor layer comprising a plurality of temperature sensors [0051 and 0063] and a plurality of capacitive sensors [0051 and 0063]. Taking into account the teaching that the sensors may be the same or different, Angelides Annotated Fig. 6E shows the plurality of temperature sensors are distributed across the first and second portions (Angelides Annotated Fig. 6E), and wherein the plurality of capacitive sensors are distributed across the second portion (Angelides Annotated Fig. 6E), the sensor layer further comprising one or more wireless communication antennas [0043] or in the alternate [0068]. Angelides further teaches the sensors may be embedded in the bag or wafer [0050] which are attached to communicator (530) which transmits data wherein when in use and therefore the one or more antennas are in electrical communication (via at least 632 and 634) with one or more antennas on an ostomy wafer configured to couple the first one of the walls of the ostomy bag [0046] to the skin of the user as would be required for attachment around a stoma [0003].

    PNG
    media_image1.png
    634
    707
    media_image1.png
    Greyscale

Angelides Annotated Fig. 7A


    PNG
    media_image2.png
    367
    830
    media_image2.png
    Greyscale

Angelides Annotated Fig. 6E

	Regarding claim 2, Angelides teaches the ostomy bag of claim 1.
Angelides further teaches the sensor layer (at least 120) is generally rectangular (Fig. 7A).

Regarding claim 3, Angelides teaches the ostomy bag of claim 1.
Angelides further teaches the sensor layer (at least 120) is smaller than the two walls (Angelides Annotated Fig. 7A).

Regarding claim 4, Angelides teaches the ostomy bag of claim 1.
Angelides further teaches the capacitive sensors [0051 and 0063] are arranged in any position, in horizontal, vertical or diagonal directions [0050]. Angelides further teaches multiple sensors (at least 622, 624 and 626) (Fig. 6D) which form a pattern of lines, at least some of the lines being at non-90 degree angles with respect to one another (Fig. 6D).

Regarding claim 5, Angelides teaches the ostomy bag of claim 1.
Angelides further teaches the temperature sensors (512, 514 Fig.7A) are arranged in a matrix circuit (Fig. 6E annotated, as at least 2 dimensional layout).

Regarding claim 6, Angelides teaches the ostomy bag of claim 1.
Angelides fails to teach the specific number of capacitive sensors in the device, but teaches the use of at least 8 (Fig. 6E). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of capacitive sensors to comprise 24 capacitive sensors as an obvious design choice. Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. MPEP 2144.04 VI(B).

Regarding claim 7, Angelides teaches the ostomy bag of claim 1.
Angelides fails to teach the specific number of temperature sensors in the device, but teaches the use of at least 8 (Fig. 6E). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of temperature sensors comprise to 48 temperature sensors as an obvious design choice. Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. MPEP 2144.04 VI(B).

Regarding claim 8, Angelides teaches the ostomy bag of claim 1.
Angelides further teaches the drain opening (Angelides Annotated Fig. 7A) is closed by a Resealable connector [0047].

Regarding claim 9, Angelides teaches the ostomy bag of claim 8.
Angelides teaches the “sensors may be mounted in any desired position for monitoring as long as the parameter sensors are in communication with the…communicator” [0050], thus motivating a person having ordinary skill in the art to place the sensors in varied location as desired for the application. 
While Angelides does not disclose at least one of the plurality of capacitive sensors is located on an opposite surface of the sensor layer from the temperature sensors and a remainder of the capacitive sensors, the at least one of the plurality of capacitive sensors facing away from the user it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the sensors to cover both faces of the device since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed sensor arrangement would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere rearrangement of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167. 

Regarding claim 13, Angelides teaches the ostomy bag of claim 1.
Angelides further teaches an accelerometer [0062].

Regarding claim 14, Angelides teaches the ostomy bag of claim 1. 
Angelides further teaches a Bluetooth module [0072].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Angelides in view of GB 2510599 A (Stevenson), hereinafter Stevenson.
Regarding claim 10, Angelides teaches the ostomy bag of claim 9.
Angelides fails to teach a first part of the Resealable connector comprises a metallic tape, the at least one of the plurality of capacitive sensors configured to detect a capacitance change when the first part is detached from a second part of the Resealable connector so as to detect a drain event 
Stevenson teaches an ostomy alarm with magnetic sensor which is in the same field of endeavor and seeks to solve the same problem. Stevenson teaches a first part (4), corresponding to a first part of the Resealable connector, comprises a metallic tape (3), a tape being defined as “a narrow strip of material, typically used to hold or fasten something” (Oxford Languages). Stevenson further teaches a magnetic sensor (Abstract) which would interact with the metallic tape. 
By combining the sensor of Stevenson with the drain of Angelides, the combined device is considered capable of “at least one of the plurality of capacitive sensors configured to detect a capacitance change when the first part is detached from a second part of the Resealable connector so as to detect a drain event” as claimed by applicant.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drain of Angelides with the sensor of Stevenson to provide indication of the status of the device (Stevenson pg. 1: lines 6-7).

Regarding claim 11, Angelides in view of Stevenson teaches the ostomy bag of claim 10.
Angelides teaches the bag comprises a plurality of layers [0053]. 
The device of claim 10 would necessarily have a layer that is between the metallic tape (Stevenson (3)) and the at least one of the plurality of capacitive sensors (512) facing away from the user (Fig. 7A) when the first part of the Resealable connector [0047] is attached to the second part, which is required of hook and loop fasteners, where the openings would be necessarily be required to allow a current between the sensor and the capacitor to detect and send a current from the sensed exudate liquid, corresponding to the claimed “comprising one or more openings to allow direct contact between the metallic tape and the at least one of the plurality of capacitive sensors facing away from the user”. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drain of Angelides with the sensor of Stevenson to provide indication of the status of the device (Stevenson pg. 1: lines 6-7).

Regarding claim 12, Angelides in view of Stevenson teaches the ostomy bag of claim 10.
Angelides fails to teach a first direct or indirect contact between the metallic tape and the at least one of the plurality of capacitive sensors facing away from the user is configured to electronically activate the bag.
Stevenson further teaches teach a first direct or indirect contact between the metallic tape and the magnetic sensor, corresponding to the at least one of the plurality of capacitive sensors facing away from the user, is configured to electronically activate the bag, as described by the proximity being used to close the circuit (pg. 4: lines 18-22).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drain of Angelides in view of Stevenson with the sensor system of Stevenson to provide automatic activation of the sensing element based on proximity (Stevenson pg. 4: lines 18-22).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453. The examiner can normally be reached Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS KALIHER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781